UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                               No. 96-521



In Re: CHARLES EVANS,

                                                            Petitioner.




        On Petition for Writ of Mandamus. (CA-95-56-BR)


Submitted:   October 3, 1996                Decided:   October 10, 1996

Before ERVIN, LUTTIG, and MICHAEL, Circuit Judges.


Petition denied by unpublished per curiam opinion.

Charles Evans, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles Evans filed a petition for writ of mandamus asking

this court to compel the district court to dispose of his habeas

corpus petition, 28 U.S.C. § 2254 (1988), as amended by Act of Apr.
24, 1996, 28 U.S.C. § 2254 (Law. Co-op. Advance Sheet June 1996).

Although we grant leave to proceed in forma pauperis, we deny

mandamus relief because the district court in the Western District

of North Carolina has disposed of the case. Accordingly, the manda-

mus petition is moot. Additionally, we deny Petitioner's motion to
appoint counsel. We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                   PETITION DENIED




                                2